Citation Nr: 0718085	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Service connection for residuals of a low back injury with 
radiation to right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 2003 to July 
2003, and had more than three months of additional active 
service, reportedly from November 1977 to March 1978.  He 
also had periods of active duty for training and inactive 
duty for training with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
entitlement to service connection for residuals of a low back 
injury with radiation to right leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

On review, the Board finds that additional development is 
necessary.  The veteran attributes his current low back 
problem to an injury during service when he moved heavy 
boxes.  The service medical records (SMRs) included in the 
claims folder indicate that the veteran did receive treatment 
for a lumbar strain in July 2003.  It was indicated that he 
injured his back during a "mobilization" pm April 17, 2003 
at Camp Santiago, Salinas, and it occurred in line of duty.  
The complete SMRs and line of duty determinations are not of 
record, and verification of all periods of active duty, 
active duty for training, and inactive duty for training has 
not been done.  

The SOC also indicated that the veteran's low back problem 
with radiation to the right leg existed prior to service.  
However, the information relied upon to make that 
determination has not been identified.

The veteran was afforded a VA examination in December 2003.  
The report indicates that the examiner did not have the 
claims file.  While the examiner provided a diagnosis of 
lumbar strain, he did not provide an opinion as to whether 
the veteran's low back problem is related to service.  As a 
result, the Board finds that a VA examination is necessary.  
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Verify all dates of service and 
include supporting documentation in 
file.  The type of service performed on 
April 17, 2003 needs to be clarified.  

2.  Obtain all of the veteran's SMRs.  
If the SMRs are not available, the 
claims file should reflect the efforts 
undertaken by the RO to obtain the 
records and note all responses to the 
RO's requests.  Any line of duty 
determinations made in service should 
also be obtained and associated with 
the claims folder.  

3.  After the necessary records have been 
obtained and incorporated in the claims 
folder, the veteran should be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of any 
low back disability.  The claims folder 
should be reviewed prior to the 
examination, and the examiner should 
indicate in the report that this has been 
done.  All required tests and studies 
should be completed as appropriate, 
including X-rays, range of motion, and 
orthopedic/neurological evaluations.  For 
each low back disability found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related (proximately due to or 
aggravated by) to service.  Any opinion 
should be reconciled, if necessary, with 
the December 2003 VA examination and the 
veteran's SMRs.

4.  Following the above-requested 
development, the RO should re-adjudicate 
the veteran's service connection claim 
for low back disorder taking into 
consideration the newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



